                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA

   SHAPAT NABAYA,                               :

                   Petitioner                   :   CIVIL ACTION NO. 3:18-0829

         v.                                     :       (Judge Mannion)

   D. WHITE,                                    :

                    Respondent                  :


                                           ORDER

            AND NOW, this 8th day of APRIL 2020, in accordance with the

Memorandum issued this same day, it is ORDERED that:

            1.        The petition for writ of habeas corpus (Doc. 1) is
                      dismissed.

            2.        Petitioner’s motion for summary judgment (Doc. 21)
                      is dismissed as moot.

            3.        Petitioner’s motion to transfer (Doc. 24) is denied.

            4.        The Clerk of Court is directed to close this case.




                                                    s/ Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge
18-0829-01 order
